309 F.2d 751
62-2 USTC  P 9847
COLORADO COUNTY FEDERAL SAVINGS AND LOAN ASSOCIATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19509.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1962.

Robert Mueller, E. Richard Criss, Jr., Austin, Tex., Charles W. Schoeneman, Leonard L. Silverstein, Washington, D.C., for petitioner.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Crane C. Hauser, Chief Counsel, I.R.S., Robert B. Alexander, Atty., I.R.S., Meyer Rothwacks, Harry Baum, Michael K. Cavanaugh, Martin B. Cowan, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
PER CURIAM.


1
Appealing from the opinion and order of the Tax Court, 36 T.C. 1167, the petitioner is here insisting that the Tax Court erred in sustaining the commissioner's determinations, that it was not entitled to deduct $9,763.04 and $10,062.97 for the taxable years 1954 and 1955, respectively, as additions to a bad debt reserve, as dealt with in the In ternal Revenue Code of 1954, Secs. 166 and 593, and Treasury Regulations, Sec. 1.593-1.


2
All of the facts were stipulated and were found by the Tax Court as stipulated, and the opinion of the Tax Court clearly and correctly determined the issues presented.  It will serve no useful purpose, therefore, for us to do more than to say that this is so, and, adopting the opinion of the Tax Court, affirm the order and decision appealed from.


3
Affirmed.